 

Exhibit 10.8

 

MS Loan No.: 18-54256

 

MEZZANINE A ENVIRONMENTAL INDEMNITY AGREEMENT

 

THIS MEZZANINE A ENVIRONMENTAL INDEMNITY AGREEMENT (this “Agreement”) is made as
of May 1, 2019, by HIT PORTFOLIO I MEZZ, LP, a Delaware limited partnership
(together with its permitted successors and assigns, “Borrower”), having its
principal place of business at c/o Hospitality Investors Trust, Inc., 3950
University Drive, Fairfax, Virginia 22030, HOSPITALITY INVESTORS TRUST OPERATING
PARTNERSHIP, L.P., a Delaware limited partnership, and hOSPITALITY INVESTORS
TRUST, INC., a Maryland corporation, each having an office at c/o Hospitality
Investors Trust, Inc., 3950 University Drive, Fairfax, Virginia 22030 (each, a
“Non-Borrower Indemnitor”, and together with their respective permitted
successors and assigns, collectively, “Non-Borrower Indemnitors”; and together
with Borrower, “Indemnitors”, and each, an “Indemnitor”), in favor of MORGAN
STANLEY MORTGAGE CAPITAL HOLDINGS LLC, a New York limited liability company,
having an address at 1585 Broadway, 25th Floor, New York, New York 10036
(together with its successors and/or assigns, “MS”), CITIGROUP GLOBAL MARKETS
REALTY CORP., a New York corporation, having an address at 388 Greenwich Street,
6th Floor, New York, New York 10013 (together with its successors and/or
assigns, “Citi”), DEUTSCHE BANK AG, NEW YORK BRANCH, a branch of Deutsche Bank
AG, a German bank authorized by the New York Department of Financial Services,
having an address at 60 Wall Street, 10th Floor, New York, New York 10005
(together with its successors and/or assigns, “DB”), GOLDMAN SACHS MORTGAGE
COMPANY, a New York limited partnership, having an address at 200 West Street,
New York, New York 10282 (together with its successors and/or assigns, “GS”),
and JPMORGAN CHASE BANK, NATIONAL ASSOCIATION, a banking association chartered
under the laws of the United States of America, having an address at 383 Madison
Avenue, New York, New York 10179 (together with its successors and assigns,
“JPM” and together with MS, Citi, DB and GS and each of their respective
successors and/or assigns, collectively, “Indemnitee”) and the other Indemnified
Parties (defined below).

 

RECITALS

 

1.          Borrower is the legal and beneficial owner of (i) 100% of the issued
and outstanding limited liability company interests in HIT Portfolio I Owner,
LLC, HIT Portfolio I BHGL Owner, LLC, HIT Portfolio I PXGL Owner, LLC, HIT
Portfolio I GBGL Owner, LLC, HIT Portfolio I NFGL Owner, LLC and HIT Portfolio I
MBGL 950 Owner, LLC, each a Delaware limited liability company, as borrowers
(collectively, the “LLC Mortgage Borrowers”) (ii) 99% of the issued and
outstanding partnership interests in HIT Portfolio I NTC Owner, LP and HIT
Portfolio I DLGL Owner, LP, each a Delaware limited partnership, as borrowers
(collectively, the “LP Mortgage Borrowers” and together with the LLC Mortgage
Borrowers, collectively, the “Mortgage Borrowers”), and (iii) 100% of the issued
and outstanding limited liability company interests in HIT PORTFOLIO I NTC OWNER
GP, LLC, a Delaware limited liability company and the general partner of the LP
Mortgage Borrowers (“General Partner”).

 

2.          General Partner is the legal and beneficial owner of 100% of the
outstanding general partnership interests in LP Mortgage Borrowers, representing
a 1% ownership interest therein. 

 

 

Environmental Indemnity Agreement

 



 



3.          Indemnitee is prepared to make a loan (the “Loan”) to Borrower in
the principal amount of $100,000,000.00 pursuant to a Mezzanine A Loan Agreement
of even date herewith among HIT 2PK TRS Mezz, LLC and HIT Portfolio I TRS
Holdco, LLC, each a Delaware limited liability company (collectively, “Leasehold
Pledgor”), Borrower and Indemnitee (as the same may be amended, restated,
replaced, supplemented or otherwise modified from time to time, the “Loan
Agreement”), which Loan is secured by that certain Mezzanine A Pledge and
Security Agreement, of even date herewith from Borrower and Leasehold Pledgor
for the benefit of Indemnitee (as the same may be amended restated, replaced,
supplemented or otherwise modified from time to time (the “Pledge Agreement”).
Capitalized terms not otherwise defined herein shall have the meanings set forth
in the Loan Agreement.

 

4.          Each Non-Borrower Indemnitor acknowledges that it owns, either
directly or indirectly, a beneficial interest in the Mortgage Borrowers, the
General Partner and Borrower and, as a result of such beneficial interest, will
receive substantial economic and other benefits from Indemnitee making the Loan
to Borrower.

 

5.          Indemnitee is unwilling to make the Loan unless Indemnitors agree to
provide the indemnification, representations, warranties, covenants and other
matters described in this Agreement for the benefit of the Indemnified Parties.

 

6.          Indemnitors are entering into this Agreement to induce Indemnitee to
make the Loan.

 

AGREEMENT

 

NOW THEREFORE, in consideration of the premises and other good and valuable
consideration, the receipt and sufficiency of which are hereby acknowledged,
Indemnitors hereby represent, warrant, covenant and agree for the benefit of the
Indemnified Parties as follows:

 

1.          Environmental Representations and Warranties. Except as otherwise
disclosed by those reports listed on Schedule I attached hereto and made a part
hereof in respect of the Properties (referred to below collectively as the
“Environmental Reports”), copies of which have been provided to Indemnitee, to
Indemnitors’ knowledge and except as would not have a material adverse effect
individually or in the aggregate on the business or condition (financial or
otherwise) of Borrower or any Mortgage Borrower, (a) there are no Hazardous
Substances (defined below) or underground storage tanks in, on or under any
Individual Property, except those that are both (i) in compliance with all
Environmental Laws (defined below) and with any necessary permits issued
pursuant thereto and (ii) fully disclosed to Indemnitee in writing pursuant to
the Environmental Reports; (b) there are no past, present or threatened Releases
(defined below) of Hazardous Substances in, on, under or from any Individual
Property which have not been remediated as required under Environmental Laws;
(c) there is no threat of any Release of Hazardous Substances migrating to any
Individual Property; (d) there is no past or present non-compliance with
Environmental Laws, or with permits issued pursuant thereto, in connection with
any Individual Property which has not been remediated as required under
Environmental Laws; (e) none of the Indemnitors and none of Mortgage Borrowers
knows of, or has received, any written or oral notice or other communication
from any Person (including, but not limited to, any Governmental Authority)
relating to any Release or Remediation (defined below) of any Hazardous
Substance, of possible liability of any Indemnitor pursuant to any Environmental
Law, any other environmental conditions in connection with any Individual
Property, or any actual or potential administrative or judicial proceedings in
connection with any of the foregoing; (f) no Toxic Mold (as defined below) is
present in the indoor air of any Individual Property at concentrations for which
any Legal Requirement applicable to such Individual Property requires removal
thereof by remediation professionals, and no Indemnitor or Mortgage Borrower is
aware of any conditions at any Individual Property that are likely to result in
the presence of Toxic Mold in the indoor air at concentrations for which any
Legal Requirement applicable to such Individual Property would require such
removal; and (g) Indemnitors have truthfully and fully provided to Indemnitee,
in writing, any and all material information relating to conditions in, on,
under or from each Individual Property that is actually known to any Indemnitor
or Mortgage Borrower and that is contained in the files and records of any
Indemnitor, including, but not limited, to any reports relating to Hazardous
Substances in, on, under or from each Individual Property and/or to the
environmental condition of each Individual Property.

 

 

 -2-

Mezzanine A Environmental Indemnity Agreement

 

 



2.          Environmental Covenants. Each Indemnitor covenants and agrees that
(a) all uses and operations on or of each Individual Property, whether by any of
the Indemnitors, any of the Mortgage Borrowers or any other Person, shall be in
compliance with all Environmental Laws and permits issued pursuant thereto;
(b) there shall be no Releases of Hazardous Substances in, on, under or from any
Individual Property (except in compliance with all applicable Environmental Laws
and with permits issued pursuant thereto); (c) there shall be no Hazardous
Substances in, on or under any Individual Property, except those that are both
(i) in compliance with all applicable Environmental Laws and with any necessary
permits issued pursuant thereto and (ii) fully disclosed to Indemnitee in
writing; (d) Indemnitors shall keep, and shall cause each Mortgage Borrower to
keep, each Individual Property free and clear of all liens and other
encumbrances imposed pursuant to any Environmental Law, whether due to any act
or omission of any of the Indemnitors or any other Person (the “Environmental
Liens”); provided, that after prior notice to Indemnitee, Indemnitors may
contest, or may cause any Mortgage Borrower to contest, at Indemnitors’ or such
Mortgage Borrower’s sole cost and expense, by appropriate legal proceeding,
conducted in good faith and with due diligence, the amount or validity of any
Environmental Liens, provided that (1) no Event of Default has occurred and
remains uncured, (2) such proceeding shall be permitted under and be conducted
in accordance with all applicable statutes, laws and ordinances, (3) no
Individual Property nor any part thereof or interest therein will be in danger
of being sold, forfeited, terminated, canceled or lost, (4) Indemnitors shall,
or shall cause the applicable Mortgage Borrower to, promptly upon final
determination thereof pay the amount of any such Environmental Liens, together
with all costs, interest and penalties which may be payable in connection
therewith, (5) to insure the payment of such Environmental Liens, Indemnitors
shall deliver, or shall cause the applicable Mortgage Borrower to deliver, to
Indemnitee either (A) cash, or other security as may be approved by Indemnitee,
in an amount equal to one hundred ten percent (110%) of the contested amount if
such contested amount will be less than one million dollars ($1,000,000) or one
hundred twenty five percent (125%) of such contested amount if such contested
amount will be equal to or greater than ($1,000,000), or (B) a payment and
performance bond in an amount equal to one hundred percent (100%) of the
contested amount from a surety acceptable to Indemnitee in its reasonable
discretion, provided, however, Indemnitor shall not be required to deliver any
security pursuant to this clause (5) if Mortgage Borrower shall have delivered
security in respect of the relevant matter to the Mortgage Lender, (6) failure
to pay such Environmental Liens will not subject Indemnitee to any civil or
criminal liability, (7) such contest shall not affect the ownership, use or
occupancy of any Individual Property, and (8) Indemnitors shall, upon request by
Indemnitee, give Indemnitee prompt notice of the status of such proceedings
and/or confirmation of the continuing satisfaction of the conditions set forth
in clauses (1) through (7) of this Section 2(d); (e) Indemnitors shall, at their
sole cost and expense, fully and in a timely manner cooperate, and shall cause
each Mortgage Borrower to fully and in a timely manner cooperate, in all
activities pursuant to Section 3 of this Agreement, including, but not limited
to, providing all relevant information and making knowledgeable Persons
available for interviews upon reasonable advance written request and at
reasonable times and places; (f) Indemnitors shall perform, and shall cause each
Mortgage Borrower to perform, at Indemnitors’ or such Mortgage Borrower’s, sole
cost and expense, any environmental site assessment or other investigation of
environmental conditions in connection with any Individual Property, pursuant to
any reasonable written request of Indemnitee made in consideration of any
environmental event or condition reasonably believed by Indemnitee to have
occurred or to exist at any Individual Property (which request shall briefly
describe the basis for Indemnitee’s belief) (including, but not limited to,
sampling, testing and analysis of soil, water, air, building materials and other
materials and substances whether solid, liquid or gas, such assessment or
investigation to be in scope and nature appropriate to the suspected event or
condition) that would be reasonably expected to have an adverse effect on any
Individual Property or on the business or condition (financial or otherwise) of
Borrower, and share with Indemnitee the reports and other results thereof, and
Indemnitee and the other Indemnified Parties shall be entitled to rely on such
reports and other results thereof; (g) Indemnitors shall comply, and shall cause
each Mortgage Borrower to comply, at Indemnitors’ or such Mortgage Borrower’s
sole cost and expense, with all reasonable written requests of Indemnitee to
(i) effectuate any required Remediation of any condition (including, but not
limited to, a Release of a Hazardous Substance) in, on, under or from any
Individual Property; (ii) comply with any applicable Environmental Law; and/or
(iii) comply with any directive from any Governmental Authority having
jurisdiction over the applicable Individual Property requiring any action
relating to any environmental condition in, on, under, from or migrating toward
such Individual Property; provided, that with respect to clauses (g)(ii) and
(iii), after notice to Indemnitee, Indemnitors, at their own expense, may
suspend, or cause the applicable Mortgage Borrower to suspend (at such Mortgage
Borrower’s expense), such compliance and contest, or cause to be contested by
appropriate legal proceeding, conducted in good faith and with due diligence,
the applicability of any Environmental Law, provided that (1) no Event of
Default has occurred and remains uncured, (2) such proceeding shall be permitted
under and be conducted in accordance with all applicable statutes, laws and
ordinances, (3) no Individual Property nor any part thereof or interest therein
will be in danger of being sold, forfeited, terminated, canceled or lost, (4)
Indemnitors shall promptly, or shall promptly cause the applicable Mortgage
Borrower to promptly, upon final determination thereof take all acts then
necessary to comply with such Environmental Law, together with the payment of
all costs, interest and penalties which may be payable in connection therewith,
(5) to insure the performance of such legal obligations and the payment of all
related costs, Indemnitors shall deliver, or shall cause the applicable Mortgage
Borrower to deliver, to Indemnitee either (A) cash, or other security as may be
approved by Indemnitee, in an amount equal to one hundred ten percent (110%) of
the maximum costs and expenses that are reasonably expected to be incurred in
connection with such proceeding, including costs of compliance if any Indemnitor
or the applicable Mortgage Borrower is required to do so (collectively, the
“Maximum Cost”) if such Maximum Cost is less than one million dollars
($1,000,000) or one hundred twenty five percent (125%) of the Maximum Cost if
such Maximum Cost is equal to or greater than one million dollars ($1,000,000),
or (B) a payment and performance bond in an amount equal to one hundred percent
(100%) of the Maximum Cost from a surety acceptable to Indemnitee in its
reasonable discretion, provided, however, Indemnitor shall not be required to
deliver any security pursuant to this clause (5) if Mortgage Borrower shall have
delivered security in respect of the relevant matter to the Mortgage Lender, (6)
failure to comply with such Environmental Laws will not subject Indemnitee to
any civil or criminal liability, (7) such contest shall not affect the
ownership, use or occupancy of any Individual Property, and (8) Indemnitors
shall, upon request by Indemnitee, give Indemnitee prompt notice of the status
of such proceedings and/or confirmation of the continuing satisfaction of the
conditions set forth in clauses (1) through (7) of this Section 2(g); (h) 
Indemnitors shall not knowingly do or allow, or cause any Mortgage Borrower to
do or allow, any tenant or other user of any Individual Property to do any act
that is in non-compliance with any applicable Environmental Law, impairs or may
impair the value of any Individual Property or the Collateral, is contrary to
any requirement of any insurer, constitutes a public or private nuisance,
constitutes waste or violates any covenant, condition, agreement or easement
applicable to any Individual Property; (i) if following the date hereof, it is
determined that any Individual Property contains paint containing more than 0.5%
lead by dry weight (“Lead Based Paint”), present in violation of any
Environmental Law and not previously disclosed in the Environmental Reports,
Indemnitors agree, at their sole cost and expense and within forty-five (45)
days thereafter, to cause (or cause the applicable Mortgage Borrower to cause)
to be prepared an assessment report describing the location and condition of the
Lead Based Paint (a “Lead Based Paint Report”), prepared by an expert, and in
form, scope and substance, acceptable to Indemnitee; (j) if following the date
hereof, it is determined that any Individual Property contains asbestos or
asbestos-containing material (“Asbestos”) present in violation of any
Environmental Law and not previously disclosed in the Environmental Reports,
Indemnitors shall at their sole cost and expense, or cause Mortgage Borrower at
Mortgage Borrower’s sole cost and expense, and within forty-five (45) days
thereafter, cause to be prepared an assessment report describing the location
and condition of the Asbestos (an “Asbestos Report”), prepared by an expert, and
in form, scope and substance, acceptable to Indemnitee; (k) if a Lead Based
Paint Report or Asbestos Report is required to be prepared pursuant to clauses
(i) or (j) of this Section 2, on or before thirty (30) days following the
preparation of such report, Indemnitors shall develop and implement, or shall
cause the applicable Mortgage Borrower to develop and implement, at Indemnitors’
or such Mortgage Borrower’s sole cost and expense, an operations and maintenance
plan to manage such condition(s) on the applicable Individual Property, which
plan shall be prepared by an expert, and be in form, scope and substance,
acceptable to Indemnitee (together with any Lead Based Paint Report and/or
Asbestos Report, as applicable, the “O&M Plan”), and if an O&M Plan has been
prepared prior to the date hereof, Indemnitors agree to diligently and
continually carry out (or cause to be carried out) the provisions thereof, it
being understood and agreed that compliance with the O&M Plan shall require or
be deemed to require, without limitation, the proper preparation and maintenance
of all records, papers and forms required under the Environmental Laws; (l) in
the event that any inspection or audit reveals the presence of Toxic Mold in the
indoor air of any Individual Property at concentrations for which any Legal
Requirement applicable to such Individual Property requires removal thereof by
remediation professionals, Indemnitors shall promptly remediate (or cause to be
remediated) the Toxic Mold and perform (or cause to be performed) post-remedial
clearance sampling in accordance with said Legal Requirement and applicable
Environmental Law, following which abatement of the Toxic Mold, Indemnitors
shall prepare and implement or shall cause the applicable Mortgage Borrower to
prepare and implement an Operations and Maintenance Plan for Toxic Mold and
Moisture reasonably acceptable to Indemnitee and in accordance with the
guidelines issued by the National Multi Housing Council; and (m) Indemnitors
shall promptly notify Indemnitee in writing of (A) any presence or Release or
threatened Release of Hazardous Substances in, on, under, from or migrating
towards any Individual Property in material violation of, or as might be
reasonably expected to result in material liability under, any Environmental
Law; (B)  material non-compliance with any Environmental Laws related in any way
to any Individual Property; (C) any actual or threatened Environmental Lien;
(D) any required or proposed Remediation of environmental conditions relating to
any Individual Property; and/or (E) any written or oral notice or other
communication of which any Indemnitor or any Mortgage Borrower becomes aware
from any source whatsoever (including, but not limited to, any Governmental
Authority) relating to a material or unlawful Release, or threatened Release, of
Hazardous Substances or Remediation thereof, possible liability of any Person
pursuant to any Environmental Law concerning any Individual Property or the
Property, other environmental conditions in connection with any Individual
Property or any actual or threatened administrative or judicial proceedings in
connection with any environmental matters referred to in this Agreement.

 

 -3-

Mezzanine A Environmental Indemnity Agreement

 

 

3.          Indemnified Rights/Cooperation and Access. In the event the
Indemnified Parties have a reasonable basis to believe that an environmental
hazard exists on any Individual Property, other than conditions expressly
disclosed in the Environmental Reports, that does not (a) endanger any tenants
or other occupants of such Individual Property or their guests or the general
public, or (b) materially and adversely affect the value of such Individual
Property or the Collateral, upon reasonable written notice from the Indemnitee,
describing in reasonable detail the basis for such belief, Indemnitors shall, at
Indemnitors’ sole cost and expense (or cause Mortgage Borrower at Mortgage
Borrower’s cost and expense to), promptly cause an engineer or consultant
reasonably satisfactory to the Indemnified Parties to conduct an environmental
assessment or audit of such hazard (the scope of which shall be determined in
the reasonable discretion of the Indemnified Parties) and take any samples of
soil, groundwater or other water, air or building materials or any other
invasive testing reasonably determined by Indemnitee to be required to assess
such condition and promptly deliver to Indemnitee the results of any such
assessment, audit, sampling or other testing; provided, however, if such results
are not delivered to Indemnitee within a reasonable period or if the Indemnified
Parties have reason to believe that an environmental hazard exists on such
Individual Property that endangers any tenant or other occupant of such
Individual Property or their guests or the general public or may materially and
adversely affect the value of such Individual Property or the Collateral, upon
reasonable notice to Indemnitors, the Indemnified Parties and any other Person
designated by the Indemnified Parties, including, but not limited to, any
receiver, any representative of any Governmental Authority and/or any
environmental consultant, shall have the right, but not the obligation, to enter
upon such Individual Property at all reasonable times (subject to the rights of
tenants) to assess any and all aspects of the environmental condition of such
Individual Property and its use, including, but not limited to, conducting any
environmental assessment or audit (the scope of which shall be determined in the
sole, but good faith discretion of the Indemnified Parties) and taking samples
of soil, groundwater or other water, air or building materials and reasonably
conducting other invasive testing, reasonably determined by the Indemnified
Parties to be required to assess the condition. Indemnitors shall cooperate with
and cause the applicable Mortgage Borrower to provide, upon advance notice to
each of them, the Indemnified Parties and any such Person designated by the
Indemnified Parties with access to each Individual Property.

 

 -4-

Mezzanine A Environmental Indemnity Agreement

 

 

4.          Indemnification. Indemnitors covenant and agree, at their sole cost
and expense, to protect, defend, indemnify, release and hold Indemnified Parties
harmless from and against any and all Losses (defined below) imposed upon, or
incurred by, or asserted against, any Indemnified Parties and directly or
indirectly arising out of or relating to any one or more of the following:
(a) any presence of any Hazardous Substances in, on, above or under any
Individual Property; (b) any past, present or threatened Release of Hazardous
Substances in, on, above, under or from any Individual Property; (c) any
activity by any of the Indemnitors, any of the Mortgage Borrowers, any Person
affiliated with any of the Indemnitors, any of the Mortgage Borrowers and/or any
tenant or other user of any Individual Property in connection with any actual,
proposed or threatened use, treatment, storage, holding, existence, disposition
or other Release, generation, production, manufacturing, processing, refining,
control, management, abatement, removal, handling, transfer or transportation to
or from such Individual Property of any Hazardous Substances at any time located
in, under, on or above such Individual Property; (d) any activity by any of the
Indemnitors, any of the Mortgage Borrowers, any Person affiliated with any of
the Indemnitors, any of the Mortgage Borrowers and/or any tenant or other user
of any Individual Property in connection with any actual or proposed Remediation
of any Hazardous Substances at any time located in, under, on or above such
Individual Property, whether or not such Remediation is voluntary or pursuant to
court or administrative order, including, but not limited to, any removal,
remedial or corrective action; (e) any past, present or threatened
non-compliance or violation of any Environmental Law (or of any permit issued
pursuant to any Environmental Law) in connection with any Individual Property or
operations thereon, including, but not limited to, any failure by any of the
Indemnitors, any of the Mortgage Borrowers, any Person affiliated with any of
the Indemnitors, any of the Mortgage Borrowers and/or any tenant or other user
of such Individual Property to comply with any order of any Governmental
Authority in connection with any Environmental Laws; (f) the imposition,
recording or filing or the threatened imposition, recording or filing of any
Environmental Lien encumbering any Individual Property; (g) any administrative
processes or proceedings or judicial proceedings in any way connected with any
matter addressed in this Agreement; (h) [intentionally omitted]; (i) any acts of
any of the Indemnitors, any of the Mortgage Borrowers, any Person affiliated
with any of the Indemnitors, any of the Mortgage Borrowers and/or any tenant or
other user of any Individual Property in arranging for the disposal or
treatment, or arranging with a transporter for transport for the disposal or
treatment, of Hazardous Substances in, on, above or under any Individual
Property at any facility or incineration vessel containing such or similar
Hazardous Substances; (j) any acts of any of the Indemnitors, any of the
Mortgage Borrowers, any Person affiliated with any of the Indemnitors, any of
the Mortgage Borrowers, and/or any tenant or other user of any Individual
Property in accepting any Hazardous Substances in, on, above or under any
Individual Property for transport to disposal or treatment facilities,
incineration vessels or sites from which there is a Release or a threatened
Release of any Hazardous Substance which causes the incurrence of costs for
Remediation; (k) any personal injury, wrongful death or property or other damage
arising under any statutory or common law or tort law theory, in each case, with
respect to environmental matters concerning any Individual Property, including,
but not limited to, damages assessed for private or public nuisance or for the
conducting of an abnormally dangerous activity on or near any Individual
Property; and (l) any misrepresentation or inaccuracy in any representation or
warranty contained in this Agreement or material breach or failure to perform
any covenants or other obligations pursuant to this Agreement. In addition, the
Indemnitors hereby covenant and agree to pay for and perform the Environmental
Work in excess of $1,000,000.

  

 -5-

Mezzanine A Environmental Indemnity Agreement

 

 

Notwithstanding the provisions of this Agreement to the contrary, the foregoing
indemnity shall not apply to Losses caused solely by the gross negligence or
willful misconduct of any Indemnified Party.

 

5          Duty to Defend and Attorneys’ and Other Fees and Expenses. Upon
written request by any Indemnified Party, Indemnitors shall defend such
Indemnified Party(ies) against any claim for which indemnification is required
hereunder (if requested by any Indemnified Party, in the name of the Indemnified
Party), by attorneys and other professionals reasonably approved by the
Indemnified Parties. Notwithstanding the foregoing, if the defendants in a claim
include an Indemnitor (or any affiliate of an Indemnitor) and any Indemnified
Party shall have reasonably concluded that (A) there are legal defenses
available to it that are materially different from or in addition to those
available to such Indemnitor (or such Affiliate of such Indemnitor), or (B) the
use of the attorneys engaged by such Indemnitor (or such affiliate of such
Indemnitor) would present such attorneys with a conflict of interest,
Indemnified Parties may, in their sole and absolute discretion, engage their own
attorneys and other professionals to defend or assist them, and, at the option
of Indemnified Parties, their attorneys shall control the resolution of any
claim or proceeding; provided that no compromise or settlement shall be entered
without Indemnitors’ consent, which consent shall not be unreasonably withheld.
Upon demand, Indemnitors shall pay or, in the sole and absolute discretion of
the Indemnified Parties, reimburse, the Indemnified Parties for the payment of
the reasonable fees and disbursements of attorneys, engineers, environmental
consultants, laboratories and other professionals in connection therewith.

 

6.          Definitions. As used in this Agreement, the following terms shall
have the following meanings:

 

The term “Environmental Laws” means any present and future federal, state and
local laws, statutes, ordinances, rules, regulations and the like, as well as
common law, relating to protection of human health or the environment, relating
to Hazardous Substances and/or relating to liability for or costs of other
actual or threatened danger to human health or the environment. The term
“Environmental Laws” includes, but is not limited to, the following statutes, as
amended, any successor thereto, and any regulations promulgated pursuant
thereto, and any state or local statutes, ordinances, rules, regulations and the
like addressing similar issues: the Comprehensive Environmental Response,
Compensation and Liability Act; the Emergency Planning and Community
Right-to-Know Act; the Hazardous Substances Transportation Act; the Resource
Conservation and Recovery Act (including, but not limited to, Subtitle I
relating to underground storage tanks); the Solid Waste Disposal Act; the Clean
Water Act; the Clean Air Act; the Toxic Substances Control Act; the Safe
Drinking Water Act; the Occupational Safety and Health Act; the Federal Water
Pollution Control Act; the Federal Insecticide, Fungicide and Rodenticide Act;
the Endangered Species Act; the National Environmental Policy Act; the River and
Harbors Appropriation Act; and those relating to Lead Based Paint. The term
“Environmental Laws” also includes, but is not limited to, any present and
future federal, state and local laws, statutes, ordinances, rules, regulations
and the like, as well as common law, conditioning transfer of property upon a
negative declaration or other approval of a Governmental Authority of the
environmental condition of any Individual Property; requiring notification or
disclosure of Releases of Hazardous Substances or other environmental condition
of a property to any Governmental Authority or other Person, whether or not in
connection with any transfer of title to or interest in such property; imposing
conditions or requirements in connection with environmental permits or other
environmental authorization for lawful activity; relating to nuisance, trespass
or other causes of action related to the physical condition or use of any
Individual Property; and relating to wrongful death, personal injury or property
or other damage in connection with any physical condition or use of any
Individual Property.

 

 -6-

Mezzanine A Environmental Indemnity Agreement

 

 

The term “Hazardous Substances” includes, but is not limited to, any and all
substances (whether solid, liquid or gas) defined, listed or otherwise
classified as pollutants, hazardous wastes, hazardous substances, hazardous
materials, extremely hazardous wastes or words of similar meaning or regulatory
effect under any present or future Environmental Laws or that may have a
negative impact on human health or the environment, including, but not limited
to, petroleum and petroleum products, asbestos and asbestos-containing
materials, polychlorinated biphenyls, lead, and lead-containing materials,
radon, radioactive materials, flammables and explosives, Lead Based Paint and
Toxic Mold. Notwithstanding anything to the contrary contained herein, the term
“Hazardous Substances” will not include substances which otherwise would be
included in such definition but which are of kinds and in amounts ordinarily and
customarily used or stored in similar properties, including, without limitation
substances used for the purposes of cleaning, maintenance, or operations,
substances typically used in construction, and typical products used in
properties like the Properties, and which are otherwise in compliance with all
Environmental Laws. Furthermore, the term “Hazardous Substances” will not
include substances which otherwise would be included in such definition but
which are of kinds and in amounts ordinarily and customarily stocked and sold by
tenants operating retail businesses of the types operated by the Tenants and
which are otherwise in compliance with all Environmental Laws.

 

The term “Indemnified Parties” includes Indemnitee, any Person who is or will
have been involved in the origination of the Loan, any Person who is or will
have been involved with the servicing of the Loan, any Person in whose name the
encumbrance created by the Mortgage is or will have been recorded, Persons who
may hold or acquire or will have held a full or partial interest in the Loan
(including, but not limited to, Investors (as hereinafter defined) and/or
prospective Investors, as well as custodians, trustees and other fiduciaries who
hold or have held a full or partial interest in the Loan for the benefit of
third parties), as well as the respective directors, officers, shareholders,
partners, members, employees, agents, servants, representatives, contractors,
subcontractors, affiliates, subsidiaries, participants, successors and assigns
of any and all of the foregoing (including, but not limited to, any other Person
who holds or acquires or will have held a participation or other full or partial
interest in the Loan, the Collateral or any Individual Property, whether during
the term of the Loan or as a part of, or following a foreclosure of, the Loan
and including, but not limited to, any successors by merger, consolidation or
acquisition of all or a substantial portion of Indemnitee’s assets and
business), but shall not include any Person who acquires the Property at any
time after the completion of a foreclosure, sale by power of sale, or deed in
lieu of foreclosure, and any Person claiming by, through or under such acquirer,
in their capacity as such.

 

 -7-

Mezzanine A Environmental Indemnity Agreement

 

 

The term “Investors” means collectively, any purchaser, transferee, assignee,
servicer, participant or investor or any credit rating agency.

 

The term “Legal Action” means any claim, suit or proceeding, whether
administrative or judicial in nature.

 

The term “Losses” includes any actual losses, damages, costs, fees, expenses,
claims, suits, judgments, awards, liabilities (including, but not limited to,
strict liabilities), obligations, debts, diminutions in value, fines, penalties,
charges, costs of Remediation (whether or not performed voluntarily), amounts
paid in settlement, foreseeable and unforeseeable consequential damages,
litigation costs, reasonable fees of attorneys, engineers and environmental
consultants and investigation costs (including, but not limited to, costs for
sampling, testing and analysis of soil, water, air, building materials and other
materials and substances, whether solid, liquid or gas), of whatever kind or
nature, and whether or not incurred in connection with any judicial or
administrative proceedings, actions, claims, suits, judgments or awards.

 

The term “Non-Borrower Indemnitor Affiliate” shall mean any Non-Borrower
Indemnitor, and any Person that either (or both) (a) is in Control of, is
Controlled by or is under common Control with (i) any Non-Borrower Indemnitor or
(ii) any general partner or managing member of, or other Person or Persons
Controlling, any Non-Borrower Indemnitor (each a “Clause (a) Person”), or (b) is
either (1) a Person that owns directly or indirectly thirty-five percent (35%)
or more of the direct or indirect equity interests in any Non-Borrower
Indemnitor or any other Clause (a) Person, or (2) a Person with respect to which
either (or a combination) of the Non-Borrower Indemnitors directly or indirectly
owns thirty-five percent (35%) or more of the direct or indirect equity
interests in such Person, or (3) a Person with respect to which any combination
of Non-Borrower Indemnitors and Clause (a) Persons own, directly or indirectly,
thirty-five percent (35%) or more of the direct or indirect voting equity
interests in such Person; provided, however, that, notwithstanding the
foregoing, (I) no Person shall be deemed to be a Non-Borrower Indemnitor
Affiliate (x) to the extent Controlled by a Controlling Mezzanine Lender (as
defined below) in the exercise of its Direct Control Remedies (as defined below)
or (y) in connection with or by virtue solely of any direct or indirect interest
in Transferee Borrower or Indirect Transferee and (II) in no event shall either
Goldman Sachs Mortgage Company or GS Commercial Real Estate LP be deemed a
Non-Borrower Indemnitor Affiliate. In addition to, and without limiting, the
foregoing, if a direct or indirect interest in the Loan is held by a
Non-Borrower Indemnitor Affiliate, the related Indemnitee will be deemed a
Non-Borrower Indemnitor Affiliate unless such Non-Borrower Indemnitor Affiliate
is a Disabled Participant (as defined below) and one or more other holders of
substantial interests in the Loan that are not Non-Borrower Indemnitor
Affiliates control the administration of the Loan and the enforcement of the
rights and remedies of Indemnitee. A Non-Borrower Indemnitor Affiliate is a
“Disabled Participant” with respect to the Loan if it has no right to exercise
any voting or other control rights with respect to the Loan (other than the
right to approve amendments to the material economic terms of the Loan).

 

 -8-

Mezzanine A Environmental Indemnity Agreement

 

 

The term “Release” with respect to any Hazardous Substance includes, but is not
limited to, any release, deposit, discharge, emission, leaking, leaching,
spilling, seeping, migrating, injecting, pumping, pouring, emptying, escaping,
dumping, disposing or other movement of Hazardous Substances.

 

The term “Remediation” includes, but is not limited to, any response, remedial,
removal, or corrective action; any activity to clean up, detoxify,
decontaminate, contain or otherwise remediate any Hazardous Substance; any
actions to prevent, cure or mitigate any Release of any Hazardous Substance
(including, with respect to Toxic Mold, providing any moisture control systems
at any Individual Property); any action to comply with any Environmental Laws or
with any permits issued pursuant thereto; any inspection, investigation, study,
monitoring, assessment, audit, sampling and testing or laboratory or other
analysis or evaluation relating to any Hazardous Substances or to any
environmental matter referred to herein.

 

The term “Toxic Mold” means fungi that reproduces through the release of spores
or the splitting of cells or other means that may pose a risk to human health or
the environment or negatively affect the value of any Individual Property,
including, but not limited to, mold, mildew, fungi, fungal spores, fragments and
metabolites such as mycotoxins and microbial volatile organic compounds.

 

7.          Unimpaired Liability. The liability of Indemnitors under this
Agreement shall in no way be limited or impaired by, and each Indemnitor hereby
consents to and agrees to be bound by, any amendment or modification of the
provisions of, as applicable, the Note, the Loan Agreement, the Pledge Agreement
or any other Loan Document to or with Indemnitee by Borrower or any Person who
succeeds Borrower or any Person as owner of the Collateral or any Individual
Property (subject to the express provisions of Section 9 hereof). In addition,
the liability of Indemnitors under this Agreement shall in no way be limited or
impaired by (i) any extensions of time for performance required by the Note, the
Loan Agreement, the Pledge Agreement or any of the other Loan Documents,
(ii) unless a substitute Indemnitor acceptable to Indemnitee in accordance with
the Loan Agreement has agreed in writing to be bound by the terms of this
Agreement, but subject to Section 9 and Section 10 hereof, any sale or transfer
of all or part of the Collateral, or any sale or other assignment by any
Non-Borrower Indemnitor of its direct or indirect ownership interests in any
Mortgage Borrower, (iii) except as provided herein, any exculpatory provision in
the Note, the Loan Agreement, the Pledge Agreement or any of the other Loan
Documents limiting Indemnitee’s recourse to the Properties or the Collateral or
to any other security for the Note, or limiting Indemnitee’s rights to a
deficiency judgment against any of the Indemnitors, (iv) the accuracy or
inaccuracy of the representations and warranties made by Borrower under the
Note, the Loan Agreement, the Pledge Agreement or any of the other Loan
Documents or herein, (v) the release of any of the Indemnitors or any other
Person from performance or observance of any of the agreements, covenants, terms
or conditions contained in any of the other Loan Documents, by operation of law,
Indemnitee’s voluntary act, or otherwise, (vi) the release or substitution in
whole or in part of any security for the Note, or (vii) Indemnitee’s failure to
file any of the UCC financing statements (or Indemnitee’s improper filing
thereof) or to otherwise perfect, protect, secure or insure any security
interest or lien given as security for the Note; and, in any such case, whether
with or without notice to any of the Indemnitors and with or without
consideration.

 

 -9-

Mezzanine A Environmental Indemnity Agreement

 

 

8.          Enforcement. The Indemnified Parties may enforce the obligations of
Indemnitors without first resorting to or exhausting any security or collateral
or without first having recourse to the Note, the Loan Agreement, the Pledge
Agreement or any other Loan Documents or any of the Collateral, through
foreclosure sale or otherwise, provided, however, that nothing herein shall
inhibit or prevent Indemnitee from suing on the Note, foreclosing or exercising
any power of sale under the Pledge Agreement or exercising any other rights and
remedies thereunder, subject to the terms of the Loan Agreement. This Agreement
is not collateral or security for the Obligations of Borrower pursuant to the
Loan Agreement, unless Indemnitee expressly elects in writing to make this
Agreement additional collateral or security for such Obligations of Borrower
pursuant to the Loan Agreement, which Indemnitee is entitled to do in its sole
and absolute discretion. It is not necessary for an Event of Default to have
occurred pursuant to and as defined in the Pledge Agreement or the Loan
Agreement for Indemnified Parties to exercise their rights pursuant to this
Agreement. Notwithstanding any provision of the Loan Agreement to the contrary,
the obligations of each Indemnitor pursuant to this Agreement are exceptions to
any non-recourse or exculpation provision of the Loan Agreement; and each
Indemnitor expressly acknowledges and agrees that it is fully and personally
liable for such obligations, and such liability is not limited to the original
or amortized principal balance of the Loan or the value of the Collateral.

 

9.          Limitations on Liability of Non-Borrower Indemnitors.

 

(a)       Notwithstanding anything to the contrary herein or in the other Loan
Documents, in the event of:

 

(i)       any foreclosure upon an Event of Default by a Indemnitee that is not a
Non-Borrower Indemnitor Affiliate of the direct ownership interests in the
applicable Mortgage Borrower, the SPC Party or Borrower or general partner of
any Mortgage Borrower or Borrower pledged as collateral for the Loan pursuant to
the Loan Documents, any transfer in lieu of foreclosure of the equity pledged as
collateral for the Loan to, on behalf of or for the account of any Indemnitee
that is not a Non-Borrower Indemnitor Affiliate (any such foreclosure or
transfer-in-lieu thereof, a “Mezzanine Divestment”), with the result that
neither of the Non-Borrower Indemnitors nor any other Non-Borrower Indemnitor
Affiliate (excluding any Loan Party who as a result of such Mezzanine Divestment
is no longer Controlled by either of the Non-Borrower Indemnitors or any other
Non-Borrower Indemnitor Affiliate) shall have Control of, any one or more of the
Mortgage Borrowers (each such Mortgage Borrower, a “Divested Borrower”), or

 

(ii)       (A) any foreclosure (whether judicially or non-judicially by private
sale or trustee’s sale) of any Mortgage, (B) any transfer in lieu of foreclosure
to, on behalf of or for the account of Mortgage Lender or a receiver, trustee,
liquidator, conservator or other third-party appointed by, on behalf of or for
the account of Mortgage Lender taking control of any Individual Property (any
such foreclosure, foreclosure sale, transfer in lieu of foreclosure or
appointment, a “Mortgage Divestment”), with the result, in any such case, that
neither of the Non-Borrower Indemnitors nor any other Non-Borrower Indemnitor
Affiliate shall have the power to direct the management of, any one or more of
the Properties thereby foreclosed, transferred or controlled (each such
Property, a “Divested Property”),

 

 -10-

Mezzanine A Environmental Indemnity Agreement

 

 

then, in such cases, Non-Borrower Indemnitors shall not have any liability under
the Loan Documents for any Losses arising from any circumstance, condition,
action or event with respect to any such Divested Property or Divested Borrower
first occurring after the date of the Mortgage Divestment or Mezzanine
Divestment, as applicable, and not caused by the acts of either of the
Non-Borrower Indemnitors or any other Non-Borrower Indemnitor Affiliate, or any
Loan Party (excluding any Loan Party who as a result of a Mezzanine Divestment
is no longer Controlled by either of the Non-Borrower Indemnitors or any other
Non-Borrower Indemnitor Affiliate); provided that Non-Borrower Indemnitors shall
remain liable hereunder for any Losses to the extent arising from any action or
event occurring with respect to any such Divested Property or Divested Borrower
prior to the date of the Mortgage Divestment or Mezzanine Divestment, as
applicable.

 

(a)       In the event that a Permitted Direct Assumption or Permitted Indirect
Assumption, shall occur in accordance with Section 7.1 of the Loan Agreement,
and Indemnitee receives in connection therewith a replacement guaranty and
replacement environmental indemnity (collectively, the “Assumption Replacement
Guaranty”) in satisfaction of the condition in Section 7.1(a)(xiii) or Section
7.1(b)(xi) of the Loan Agreement, as applicable, Indemnitee shall execute and
deliver a release of Non-Borrower Indemnitors for any Losses arising from any
circumstance, condition, action or event first occurring after the effective
date of such Assumption Replacement Guaranty (the “Assumption Release Date”) to
the extent the same is not caused by either of the Non-Borrower Indemnitors or
any Non-Borrower Indemnitor Affiliate (it being understood that circumstances,
conditions, actions or events caused by or on behalf of any Transferee Borrower
or Indirect Transferee shall be deemed to not have been caused by any
Non-Borrower Indemnitor or any Non-Borrower Indemnitor Affiliate); provided,
however, that Non-Borrower Indemnitors shall remain liable hereunder for any
Losses arising from any action or event occurring prior to the Assumption
Release Date.

 

(b)       In the event that an Event of Default shall exist and Indemnitee is
not a Non-Borrower Indemnitor Affiliate and Indemnitee, pursuant to the exercise
of remedies under the Loan Documents, (i) exercises direct voting Control, by
power of attorney or other exercise of voting power with respect to the
ownership interests of the applicable Mortgage Borrower, SPC Party, Borrower or
general partner of any Mortgage Borrower or Borrower, pledged to Indemnitee as
collateral for the Loan under the Loan Documents, or (ii) appoints a receiver,
trustee, liquidator, conservator or other third-party that is not a Non-Borrower
Indemnitor Affiliate to take control of the equity pledged as collateral for the
Loan (the “Direct Control Remedies”, and Indemnitee, or such receiver, trustee,
liquidator, conservator or other third-party appointed by Indemnitee, exercising
such Direct Control Remedies, the “Controlling Mezzanine Lender”), Non-Borrower
Indemnitors shall not have liability hereunder for the actions that such
Controlling Mezzanine Lender, in the exercise of its Direct Control Remedies,
causes any Mortgage Borrower, the SPC Party, Borrower or any general partner of
any Mortgage Borrower or Borrower to take (“Mezzanine Lender Controlled
Actions”) if the Indemnitee Controlled Actions are taken without consent of or
collusion with, either of the Non-Borrower Indemnitors or any Non-Borrower
Indemnitor Affiliate.

 

 -11-

Mezzanine A Environmental Indemnity Agreement

 

 

10.        Survival. Except as expressly provided to the contrary in Section 9
hereof, the obligations and liabilities of each Indemnitor under this Agreement
shall fully survive indefinitely, notwithstanding any termination, satisfaction,
assignment, foreclosure on the Collateral or other exercise of Indemnitee’s
rights or remedies under the Pledge Agreement, any other Loan Document or the
UCC. Notwithstanding the foregoing, the indemnification obligations of
Indemnitor hereunder shall terminate three (3) years after the payment in full
(or, if later, after delivery of the Environmental Report described in this
sentence), in accordance with the Loan Agreement, by any Indemnitor of the Debt
solely as to an Individual Property as to which at the time of such payment (or
at any time thereafter) Indemnitee has been furnished an updated Environmental
Report in form and substance, and from an environmental consultant, reasonably
acceptable to Indemnitee and acceptable to the Rating Agencies, which updated
Environmental Report discloses, as of the date of such repayment (or, if later,
the date of the delivery thereof), no actual or threatened (other than as
disclosed in the Environmental Report delivered to Indemnitee by Indemnitors in
connection with the origination of the Loan) (A) non-compliance with or
violation of applicable Environmental Laws (or permits issued pursuant to
Environmental Laws) in connection with any Individual Property or operations
thereon, which has not been cured in accordance with applicable Environmental
Laws, (B) Environmental Liens encumbering any Individual Property, (C)
administrative processes or proceedings or judicial proceedings concerning any
environmental matter addressed in this Agreement, or (D) unlawful presence or
Release of Hazardous Substances in, on, above or under any Individual Property
that has not been fully remediated as required by applicable Environmental Laws.

 

11.        Interest. Any amounts payable to any Indemnified Parties under this
Agreement shall become immediately due and payable on demand and, if not paid
within thirty (30) days of such demand therefor, shall bear interest at the
Default Rate.

 

12.        Waivers.

 

(a)       Each Indemnitor hereby waives and relinquishes (i) any right or claim
of right to cause a marshaling of any Indemnitor’s assets or to cause Indemnitee
or any other Indemnified Party to proceed against any of the security for the
Loan before proceeding under this Agreement against any Indemnitor; (ii) all
rights and remedies accorded by applicable law to indemnitors or guarantors
generally, including any rights of subrogation which any Indemnitor may have,
provided that the indemnity provided for hereunder shall neither be contingent
upon the existence of any such rights of subrogation nor subject to any claims
or defenses whatsoever which may be asserted in connection with the enforcement
or attempted enforcement of such subrogation rights, including, without
limitation, any claim that such subrogation rights were abrogated by any acts of
Indemnitee or any other Indemnified Party; (iii) the right to assert a
counterclaim, other than a mandatory or compulsory counterclaim, in any action
or proceeding brought against or by Indemnitee or any other Indemnified Party;
(iv) notice of acceptance hereof and of any action taken or omitted in reliance
hereon; (v) presentment for payment, demand of payment, protest or notice of
nonpayment or failure to perform or observe, or other proof, or notice or
demand; and (vi) all homestead exemption rights against the obligations
hereunder and the benefits of any statutes of limitations or repose.
Notwithstanding anything to the contrary contained herein, each Indemnitor
hereby agrees to postpone the exercise of any rights of subrogation with respect
to any collateral securing the Obligations until the Debt shall have been paid
in full.

 

 -12-

Mezzanine A Environmental Indemnity Agreement

 

 

(b)       EACH INDEMNITOR AND EACH INDEMNIFIED PARTY, BY ITS ACCEPTANCE OF THE
BENEFITS HEREOF, HEREBY AGREES NOT TO ELECT A TRIAL BY JURY OF ANY ISSUE TRIABLE
OF RIGHT BY JURY, AND FOREVER WAIVES ANY RIGHT TO TRIAL BY JURY FULLY TO THE
EXTENT THAT ANY SUCH RIGHT SHALL NOW OR HEREAFTER EXIST, WITH REGARD TO THIS
AGREEMENT, OR ANY CLAIM, COUNTERCLAIM OR OTHER ACTION ARISING IN CONNECTION
THEREWITH. THIS WAIVER OF RIGHT TO TRIAL BY JURY IS GIVEN KNOWINGLY AND
VOLUNTARILY BY EACH INDEMNITOR AND INDEMNIFIED PARTY AND IS INTENDED TO
ENCOMPASS INDIVIDUALLY EACH INSTANCE AND EACH ISSUE AS TO WHICH THE RIGHT TO A
TRIAL BY JURY WOULD OTHERWISE ACCRUE. EACH PARTY IS HEREBY AUTHORIZED TO FILE A
COPY OF THIS SECTION IN ANY PROCEEDING AS CONCLUSIVE EVIDENCE OF THIS WAIVER BY
EACH INDEMNITOR AND INDEMNIFIED PARTY.

 

13.        Subrogation. Each Indemnitor hereby agrees that it shall take any and
all commercially reasonable actions, including the institution of legal action
against third parties, necessary or appropriate to obtain reimbursement, payment
or compensation from such Persons responsible for the presence of any Hazardous
Substances at, in, on, under or near any Individual Property or otherwise
obligated by law to bear the cost. The Indemnified Parties shall be and hereby
are subrogated to all of each Indemnitor’s rights now or hereafter in such
claims.

 

14.        Indemnitors’ Representations and Warranties. Each Indemnitor
represents and warrants that:

 

(a)       it has the full power and authority to execute and deliver this
Agreement and to perform its obligations hereunder; the execution, delivery and
performance of this Agreement by such Indemnitor has been duly and validly
authorized; and all requisite action has been taken by such Indemnitor to make
this Agreement valid and binding upon such Indemnitor, enforceable in accordance
with its terms;

 

(b)       its execution of, and compliance with, this Agreement is in the
ordinary course of business of such Indemnitor and will not result in the breach
of any term or provision of the charter, by-laws, partnership, operating or
trust agreement or other governing instrument of such Indemnitor, the Collateral
or result in the breach of any term or provision of, or conflict with or
constitute a default under, or result in the acceleration of any obligation
under, any agreement, indenture or loan or credit agreement or other instrument
to which such Indemnitor or any Individual Property is subject, or result in the
violation of any law, rule, regulation, order, judgment or decree to which such
Indemnitor, the Collateral or any Individual Property is subject;

 

(c)       to the best of such Indemnitor’s knowledge, there is no action, suit,
proceeding or investigation pending or threatened against it which, either in
any one instance or in the aggregate, would be reasonably likely to result in
any material adverse change in the business, operations, financial condition,
properties or assets of such Indemnitor, or in any material impairment of the
right or ability of such Indemnitor to carry on its business substantially as
now conducted, or in any material liability on the part of such Indemnitor, or
which would draw into question the validity of this Agreement or of any action
taken or to be taken in connection with the obligations of such Indemnitor
contemplated herein, or which would be likely to impair materially the ability
of such Indemnitor to perform under the terms of this Agreement;

 

 -13-

Mezzanine A Environmental Indemnity Agreement

 

 

(d)       it does not believe, nor does it have any reason or cause to believe,
that it cannot perform each and every covenant contained in this Agreement;

 

(e)       to the best of such Indemnitor’s knowledge, no approval,
authorization, order, license or consent of, or registration or filing with, any
Governmental Authority or other Person, and no approval, authorization or
consent of any other Person, that has not been obtained as of the execution
hereof, is required in connection with this Agreement; and

 

(f)       this Agreement constitutes a valid, legal and binding obligation of
such Indemnitor, enforceable against it in accordance with the terms hereof,
subject to bankruptcy, insolvency and similar laws of general applicability
relating to or affecting creditors’ rights and to general equity principles.

 

15.         No Waiver. No delay by any Indemnified Party in exercising any
right, power or privilege under this Agreement shall operate as a waiver of any
such privilege, power or right.

 

16.         Notice of Legal Actions. Each party hereto shall, within five (5)
Business Days of receipt thereof, give written notice to the other parties
hereto of (i) any notice, advice or other communication from any Governmental
Authority or any source whatsoever with respect to the presence or potential
presence of Hazardous Substances on, from or affecting any Individual Property
in violation of applicable Environmental Laws, and (ii) any legal action brought
against such party or related to any Individual Property, with respect to which
Indemnitors may have liability under this Agreement. Such notice shall comply
with the provisions of Section 17 hereof.

 

17.         Notices. All notices, demands, requests, consents, approvals or
other communications (any of the foregoing, a “Notice”) required, permitted or
desired to be given hereunder shall be in writing and shall be sent by telefax
(with answer back acknowledged) or by registered or certified mail, postage
prepaid, return receipt requested, or delivered by hand or by reputable
overnight courier, addressed to the party to be so notified at its address
hereinafter set forth, or to such other address as such party may hereafter
specify in accordance with the provisions of this Section 17. Any Notice shall
be deemed to have been received: (a) three (3) days after the date such Notice
is mailed, (b) on the date of sending by telefax if sent during business hours
on a Business Day (otherwise on the next Business Day), (c) on the date of
delivery by hand if delivered during business hours on a Business Day (otherwise
on the next Business Day), and (d) on the next Business Day if sent by an
overnight commercial courier, in each case addressed to the parties as follows:

 

If to Indemnitee: Morgan Stanley Mortgage Capital Holdings LLC   1585 Broadway,
25th Floor   New York, New York 10036   Attention:  George Kok

 



 -14-

Mezzanine A Environmental Indemnity Agreement

 

 

and to: Citigroup Global Markets Realty Corp.   388 Greenwich Street   6th Floor
  New York, New York 10013   Attention:  Ana Rosu Marmann   Facsimile
No.:  (646) 328-2938     and to: Deutsche Bank AG, New York Branch   60 Wall
Street, 10th Floor   New York, NY  10005   Attention:  General Counsel  
Facsimile No. (646) 736-5721     and to: Deutsche Bank AG, New York Branch   60
Wall Street, 10th Floor   New York, NY  10005   Attention:  Robert W. Pettinato,
Jr.   Facsimile No. (212) 797-4489     and to: Goldman Sachs Mortgage Company  
200 West Street   New York, New York 10282   Attention: General Counsel  
Email:  joe.osborne@gs.com     and to: Goldman Sachs Mortgage Company   200 West
Street   New York, New York 10282   Attention: J. Theodore Borter and Miriam
Wheeler   Email:  ted.borter@gs.com and miriam.wheeler@gs.com     and to:
JPMorgan Chase Bank, National Association   383 Madison Avenue   New York, New
York 10179   Attention:  Thomas N. Cassino   Facsimile No.:  (212) 834-6029    
with a copy to: JPMorgan Chase Bank, National Association   383 Madison Avenue  
New York, New York 10179   Attention:  Nancy Alto   Facsimile No.:  (917)
546-2564

 



 -15-

Mezzanine A Environmental Indemnity Agreement

 

 

and to: Cadwalader, Wickersham & Taft LLP   227 West Trade Street, Suite 2400  
Charlotte, NC  28202   Attention:  Holly M. Chamberlain   Facsimile No.:  (704)
348-5200   E-mail: holly.chamberlain@cwt.com     If to Indemnitors: c/o
Hospitality Investors Trust, Inc.,   3950 University Drive   Fairfax,
Virginia  22030   Attention:  General Counsel     with a copy to: Cleary
Gottlieb Steen & Hamilton LLP   One Liberty Plaza   New York, New York 10006  
Attention:  Michael Weinberger, Esq.   Facsimile No. (212) 693-9649

 

Any party may change the address to which any such Notice is to be delivered by
furnishing ten (10) days’ written notice of such change to the other parties in
accordance with the provisions of this Section 17. Notices shall be deemed to
have been given on the date set forth above, even if there is an inability to
actually deliver any Notice because of a changed address of which no Notice was
given or there is a rejection or refusal to accept any Notice offered for
delivery. Notice for any party may be given by its respective counsel.
Additionally, Notice from Indemnitee may also be given by Servicer.

 

18.        Duplicate Originals; Counterparts. This Agreement may be executed in
any number of duplicate originals and each duplicate original shall be deemed to
be an original. This Agreement may be executed in several counterparts, each of
which counterparts shall be deemed an original instrument and all of which
together shall constitute a single Agreement. The failure of any party hereto to
execute this Agreement, or any counterpart hereof, shall not relieve the other
signatories from their obligations hereunder.

 

19.        No Oral Change. This Agreement, and any provisions hereof, may not be
modified, amended, waived, extended, changed, discharged or terminated orally or
by any act or failure to act on the part of any Indemnitor or any Indemnified
Party, but only by an agreement in writing signed by the party or parties
against whom enforcement of any modification, amendment, waiver, extension,
change, discharge or termination is sought.

 

20.        Headings, Etc. The headings and captions of various sections of this
Agreement are for convenience of reference only and are not to be construed as
defining or limiting, in any way, the scope or intent of the provisions hereof.

 

 -16-

Mezzanine A Environmental Indemnity Agreement

 

 

21.        Number and Gender/Successors and Assigns. All pronouns and any
variations thereof shall be deemed to refer to the masculine, feminine, neuter,
singular or plural as the identity of the Person or Persons referred to may
require. Without limiting the effect of specific references in any provision of
this Agreement, the term “Indemnitor” shall be deemed to refer to each and every
Person constituting an Indemnitor from time to time, as the sense of a
particular provision may require, and to include the heirs, executors,
administrators, legal representatives, successors and permitted assigns of each
Indemnitor, all of whom shall be bound by the provisions of this Agreement. Each
reference herein to Indemnitee shall be deemed to include its successors and
assigns; provided that no obligation of any Indemnitor may be assigned except in
accordance with the Loan Agreement. This Agreement shall inure to the benefit of
the Indemnified Parties and their respective successors, permitted assigns,
heirs and legal representatives forever. The Indemnified Parties shall have the
right to assign or transfer their rights under this Agreement in connection with
any assignment of the Loan and the Loan Documents. Any assignee or transferee of
Indemnitee (and the other Indemnified Parties) shall be entitled to all the
benefits afforded to Indemnitee (and the other Indemnified Parties) under this
Agreement. No Indemnitor shall have the right to assign or transfer its rights
or obligations under this Agreement without the prior written consent of
Indemnitee, unless otherwise permitted by the Loan Agreement, and any attempted
assignment without such consent shall be null and void.

 

22.        Release of Liability. Any one or more parties liable upon or in
respect of this Agreement may be released without affecting the liability of any
party not so released.

 

23.        Rights Cumulative. The rights and remedies herein provided are
cumulative and not exclusive of any rights or remedies which Indemnitee has
under the Note, the Pledge Agreement, the Loan Agreement or the other Loan
Documents or would otherwise have at law or in equity.

 

24.        Inapplicable Provisions. If any provision of this Agreement is held
to be illegal, invalid or unenforceable under present or future laws effective
during the term of this Agreement, such provision shall be fully severable and
this Agreement shall be construed and enforced as if such illegal, invalid or
unenforceable provision had never comprised a part of this Agreement, and the
remaining provisions of this Agreement shall remain in full force and effect and
shall not be affected by the illegal, invalid or unenforceable provision or by
its severance from this Agreement, unless such continued effectiveness of this
Agreement, as modified, would be contrary to the basic understandings and
intentions of the parties as expressed herein.

 

25.        Governing Law; Jurisdiction; Service of Process.

 

(a)       THIS AGREEMENT WAS NEGOTIATED IN THE STATE OF NEW YORK, AND MADE BY
EACH INDEMNITOR AND ACCEPTED BY INDEMNITEE IN THE STATE OF NEW YORK, AND THE
PROCEEDS OF THE NOTE WERE DISBURSED FROM THE STATE OF NEW YORK, WHICH STATE THE
PARTIES AGREE HAS A SUBSTANTIAL RELATIONSHIP TO THE PARTIES AND TO THE
UNDERLYING TRANSACTION RELATED HERETO, AND IN ALL RESPECTS, INCLUDING, WITHOUT
LIMITING THE GENERALITY OF THE FOREGOING, MATTERS OF CONSTRUCTION, VALIDITY AND
PERFORMANCE, THIS AGREEMENT AND THE OBLIGATIONS ARISING HEREUNDER SHALL BE
GOVERNED BY, AND CONSTRUED IN ACCORDANCE WITH, THE LAWS OF THE STATE OF NEW YORK
APPLICABLE TO CONTRACTS MADE AND PERFORMED IN SUCH STATE (WITHOUT REGARD TO
PRINCIPLES OF CONFLICT OF LAWS) AND ANY APPLICABLE LAW OF THE UNITED STATES OF
AMERICA. TO THE FULLEST EXTENT PERMITTED BY LAW, EACH INDEMNITOR HEREBY
UNCONDITIONALLY AND IRREVOCABLY WAIVES ANY CLAIM TO ASSERT THAT THE LAW OF ANY
OTHER JURISDICTION GOVERNS THIS AGREEMENT AND/OR THE OTHER LOAN DOCUMENTS, AND
THIS AGREEMENT AND THE OTHER LOAN DOCUMENTS SHALL BE GOVERNED BY, AND CONSTRUED
IN ACCORDANCE WITH, THE LAWS OF THE STATE OF NEW YORK PURSUANT TO SECTION 5-1401
OF THE NEW YORK GENERAL OBLIGATIONS LAW.

 

 -17-

Mezzanine A Environmental Indemnity Agreement

 

 

(b)       ANY LEGAL SUIT, ACTION OR PROCEEDING AGAINST INDEMNITEE OR ANY
INDEMNITOR ARISING OUT OF OR RELATING TO THIS AGREEMENT MAY, AT INDEMNITEE’S
OPTION, BE INSTITUTED IN ANY FEDERAL OR STATE COURT IN THE CITY OF NEW YORK,
COUNTY OF NEW YORK, PURSUANT TO SECTION 5-1402 OF THE NEW YORK GENERAL
OBLIGATIONS LAW, AND EACH INDEMNITOR WAIVES ANY OBJECTIONS WHICH IT MAY NOW OR
HEREAFTER HAVE BASED ON VENUE AND/OR FORUM NON CONVENIENS OF ANY SUCH SUIT,
ACTION OR PROCEEDING, AND EACH INDEMNITOR HEREBY IRREVOCABLY SUBMITS TO THE
EXCLUSIVE JURISDICTION OF ANY SUCH COURT IN ANY SUIT, ACTION OR PROCEEDING. EACH
INDEMNITOR DOES HEREBY DESIGNATE AND APPOINT:

 

CORPORATION SERVICE COMPANY

1180 AVENUE OF THE AMERICAS, SUITE 210

NEW YORK, NY 10036-84011

 

AS ITS AUTHORIZED AGENT TO ACCEPT AND ACKNOWLEDGE ON ITS BEHALF SERVICE OF ANY
AND ALL PROCESS WHICH MAY BE SERVED IN ANY SUCH SUIT, ACTION OR PROCEEDING IN
ANY FEDERAL OR STATE COURT IN NEW YORK, NEW YORK, AND EACH INDEMNITOR AGREES
THAT SERVICE OF PROCESS UPON SAID AGENT AT SAID ADDRESS AND WRITTEN NOTICE OF
SAID SERVICE MAILED OR DELIVERED TO SUCH INDEMNITOR IN THE MANNER PROVIDED
HEREIN SHALL BE DEEMED IN EVERY RESPECT EFFECTIVE SERVICE OF PROCESS UPON SUCH
INDEMNITOR IN ANY SUCH SUIT, ACTION OR PROCEEDING IN THE STATE OF NEW YORK. EACH
INDEMNITOR (I) SHALL GIVE PROMPT NOTICE TO INDEMNITEE OF ANY CHANGED ADDRESS OF
ITS AUTHORIZED AGENT HEREUNDER, (II) MAY AT ANY TIME AND FROM TIME TO TIME
DESIGNATE A SUBSTITUTE AUTHORIZED AGENT WITH AN OFFICE IN NEW YORK, NEW YORK
(WHICH SUBSTITUTE AGENT AND OFFICE SHALL BE DESIGNATED AS THE PERSON AND ADDRESS
FOR SERVICE OF PROCESS AND WHICH SUBSTITUTE AGENT SHALL AT ALL TIMES BE THE SAME
AGENT AS AUTHORIZED BY BORROWER UNDER THE LOAN AGREEMENT), AND (III) SHALL
PROMPTLY DESIGNATE SUCH A SUBSTITUTE IF ITS AUTHORIZED AGENT CEASES TO HAVE AN
OFFICE IN NEW YORK, NEW YORK OR IS DISSOLVED WITHOUT LEAVING A SUCCESSOR.
NOTHING CONTAINED HEREIN SHALL AFFECT THE RIGHT OF THE INDEMNIFIED PARTIES TO
SERVE PROCESS IN ANY OTHER MANNER PERMITTED BY LAW OR TO COMMENCE LEGAL
PROCEEDINGS OR OTHERWISE PROCEED AGAINST INDEMNITORS IN ANY OTHER JURISDICTION.

 

 -18-

Mezzanine A Environmental Indemnity Agreement

 

 

26.        Miscellaneous.

 

(a)       Wherever pursuant to this Agreement (i) Indemnitee (or any other
Indemnified Party) exercises any right given to it to approve or disapprove any
matter, (ii) any arrangement or term is to be satisfactory to Indemnitee (or any
other Indemnified Party), or (iii) any other decision or determination is to be
made by Indemnitee (or any other Indemnified Party), the decision of Indemnitee
(or such other Indemnified Party) to approve or disapprove such matter, all
decisions that arrangements or terms are satisfactory or not satisfactory to
Indemnitee (or such other Indemnified Party) and all other decisions and
determinations made by Indemnitee (or such other Indemnified Party), shall be in
the sole and absolute discretion of Indemnitee (or such other Indemnified Party)
and shall be final and conclusive, except as may be otherwise expressly and
specifically provided herein.

 

(b)       Wherever pursuant to this Agreement it is provided that any Indemnitor
pay any costs and expenses, such costs and expenses shall include, but not be
limited to, reasonable out-of-pocket legal fees and disbursements of Indemnitee
and the other Indemnified Parties, whether incurred by retained outside law
firms, or as reimbursements for the expenses of in-house legal staff, or
otherwise.

 

27.       Joint and Several Liability. The obligations and liabilities of the
Indemnitors hereunder are joint and several.

 

28.       Recitals. The recitals hereof are a part hereof, form a basis for this
Agreement and shall be considered prima facie evidence of the facts and
documents referred to therein.

 

29.       California State Specific Provisions. In the event of any
inconsistencies between the other terms and conditions of this Agreement and
this Section 29, the terms and conditions of this Section 29 shall control and
be binding. In the event that (and only in the event that) any court of
competent jurisdiction determines that, notwithstanding the terms and provisions
of Section 27 hereof, the laws of the State of California shall govern in any
respect the interpretation or enforcement of all or any portion of this
Agreement, then the following terms and provisions of this Section 29 shall
apply with respect to the Collateral:

 

(a)       The second paragraph of Section 6 of this Agreement is hereby amended
by inserting in the second sentence thereof after the text “the River and
Harbors Appropriation Act” the following text:

 

“the Porter-Cologne Water Cleanup Act, the Waste Management Act of 1980, the
Toxic Pit Cleanup Act, the Underground Tank Act of 1984, the California Waste
Quality Improvement Act, California Health and Safety Code (Sections 25100 et
seq., 25300 et seq., 39000 et seq.), California Water Code (Section 13000 et
seq.), California Labor Code (Sections 6501.7 and 9004) and California Civil
Code (Section 2929.5),”

 

(b)       This Agreement is not collateral or security for the debt of
Indemnitors pursuant to the Loan unless Indemnitee expressly elects in writing
to make this Agreement additional collateral or security for the debt of
Indemnitor pursuant to the Loan, which Indemnitee is entitled to do in its sole
discretion.

 

 -19-

Mezzanine A Environmental Indemnity Agreement

 

 

(c)       In accordance with California Code of Civil Procedure Section 736, as
such Section may be amended from time to time, Indemnitee may bring an action
for breach of contract against Indemnitor for breach of any environmental
provisions (as such term is defined in such Section) made by Indemnitor herein
or in any other Loan Document for the recovery of damages and/or for the
enforcement of any environmental provision. Pursuant to Section 736,
Indemnitee’s action for recovery of damages or enforcement of such environmental
provisions shall not constitute an action within 726(a) of the California Code
of Civil Procedure or constitute a money judgment for a deficiency judgment
within the meaning of Section 580(a), 580(b), 580(d) or 726(b) of the California
Code of Civil Procedure. Other than the remedy provided under Section 736, all
remedies provided for in the Loan Documents are separate and distinct causes of
action that are not abrogated, modified, limited or otherwise affected by the
remedies provided under Section 736 of the California Code of Civil Procedure.

 

(d)       In accordance with California Code of Civil Procedure Section 726.5,
as such Section may be amended from time to time, Indemnitee may waive the
security of any Security Instrument as to any parcel of the Properties that is
environmentally impaired or is an affected parcel (as such terms are defined in
such Section), and as to any personal property which is Property attached to
such parcel, and thereafter exercise against Borrower, to the extent permitted
by such Section 726.5, the rights and remedies of an unsecured creditor,
including reduction of Indemnitee’s claim against Borrower to judgment, and any
other rights and remedies permitted by law. In the event Indemnitee elects, in
accordance with California Code of Civil Procedure Section 726.5, to waive all
or part of the security of the Security Instruments and proceed against Borrower
on an unsecured basis, the valuation of the real property, the determination of
the environmentally impaired status of such security and any cause of action for
a money judgment, shall, at the request of Indemnitee, be referred to a referee
in accordance with California Code of Civil Procedure Section 638 et seq. Such
referee shall be an M.A.I. appraiser selected by Indemnitee and approved by
Borrower, which approval shall not be unreasonably withheld or delayed. The
decision of such referee shall be binding upon both Borrower and Indemnitee, and
judgment upon the award rendered by such referee shall be entered in the court
in which such proceeding was commenced in accordance with California Code of
Civil Procedure Sections 644 and 645. Borrower shall pay all reasonable costs
and expenses incurred by Indemnitee in connection with any proceeding under
California Code of Civil Procedure Section 726.5, as such Section may be amended
from time to time.

 

(e)       This Agreement is intended to be cumulative of any rights of
Indemnitee under California Code of Civil Procedure Sections 564, 726.5 and 736
and under California Civil Code Section 2929.5. Indemnitor hereby waives any
restrictions or limitations which such statutes may impose on Indemnitor’s
liability or any Indemnitee’s rights or remedies under this Agreement.

 

 -20-

Mezzanine A Environmental Indemnity Agreement

 

 

(f)       Indemnitor hereby waives: (a) any defense based upon any legal
disability or other defense of Borrower, any other guarantor or other person, or
by reason of the cessation or limitation of the liability of Borrower from any
cause other than full payment of all sums payable under the Note, the Loan
Agreement or any of the other Loan Documents; (b) any defense based upon any
lack of authority of the officers, directors, partners or agents acting or
purporting to act on behalf of Borrower or any principal of Borrower or any
defect in the formation of Borrower or any principal of Borrower; (c) any
defense based upon the application by Borrower of the proceeds of the Loan for
purposes other than the purposes represented by Borrower to Indemnitee or
intended or understood by Indemnitee or Indemnitor; (d) any rights or defenses
that may be available by reason of any election of remedies by Indemnitee
(including, without limitation, any such election which in any manner impairs,
effects, reduces, releases, destroys or extinguishes Indemnitor’s subrogation
rights, rights to proceed against Borrower for reimbursement, or any other
rights of Indemnitor to proceed against any other person, entity or security,
including but not limited to any defense based upon an election of remedies by
Indemnitee under the provisions of Section 580(d) of the California Code of
Civil Procedure or any similar law of California or of any other State or of the
United States); (e) any defense based upon Indemnitee's failure to disclose to
Indemnitor any information concerning Borrower's financial condition or any
other circumstances bearing on Borrower's ability to pay all sums payable under
the Note, the Loan Agreement or any of the other Loan Documents; (f) any defense
based upon any statute or rule of law which provides that the obligation of a
surety must be neither larger in amount nor in any other respects more
burdensome than that of a principal; (g) any defense based upon Indemnitee's
election, in any proceeding instituted under the Bankruptcy Code, of the
application of Section 1111(b)(2) of the Bankruptcy Code or any successor
statute; (h) any defense based upon any borrowing or any grant of a security
interest under Section 364 of the Bankruptcy Code; (i) any right of subrogation,
any right to enforce any remedy which Indemnitee may have against Borrower and
any right to participate in, or benefit from, any security for the Note, the
Loan Agreement or the other Loan Documents now or hereafter held by Indemnitee;
(j) other than those expressly provided for in this Agreement and/or the Loan
Agreement, presentment, demand, protest and notice of any kind; and (k) the
benefit of any statute of limitations affecting the liability of Indemnitor
hereunder or the enforcement hereof. Indemnitor agrees that the payment of all
sums payable under the Note, the Loan Agreement or any of the other Loan
Documents or any part thereof or other act which tolls any statute of
limitations applicable to the Note, the Loan Agreement or the other Loan
Documents shall similarly operate to toll the statute of limitations applicable
to Indemnitor's liability hereunder. Without limiting the generality of the
foregoing or any other provision hereof, Indemnitor expressly waives to the
extent permitted by law any and all rights and defenses which might otherwise be
available to Indemnitor under California Civil Code Sections 2787 to 2855,
inclusive, 2899, 2953 and 3433 and under California Code of Civil Procedure
Sections 580a, 580b, 580d and 726, or any of such sections and all other rights
and defenses that Indemnitor might have because the Debt is secured by real
property. This means, among other things, Indemnitee may collect from Indemnitor
without first foreclosing on any real or personal property collateral pledged by
Borrower; and if Indemnitee forecloses on any real property collateral pledged
by Borrower, the amount of the Debt may be reduced only by the price for which
that collateral is sold at the foreclosure sale, even if the collateral is worth
more than the same price, and Indemnitee may collect from Indemnitor even if
Indemnitee, by foreclosing on the real property collateral, has destroyed any
right Indemnitor may have to collect from Borrower. This is an unconditional and
irrevocable waiver of any rights and defenses Indemnitor may have because
Borrower’s Debt evidenced by the Note is secured by real property. These rights
and defenses include, but are not limited to, any rights or defenses based upon
Sections 580a, 580b, 580d, or 726 of the California Code of Civil Procedure.

 

 -21-

Mezzanine A Environmental Indemnity Agreement

 

 

(g)       Indemnitor hereby also waives and agrees not to assert or take
advantage of any defense of Indemnitor based upon Indemnitee’s election of any
remedy against Indemnitor or Borrower or both, including, without limitation,
the defense to enforcement of this Agreement (the “Gradsky” defense based upon
Union Bank v. Gradsky, 265 Cal. App. 2d 40 (1968) or subsequent cases) which,
absent this waiver, Indemnitor would have by virtue of an election by Indemnitee
to conduct a non-judicial foreclosure sale of the Properties, it being
understood by Indemnitor that any such non-judicial foreclosure sale will
destroy, by operation of California Code of Civil Procedure Section 580d, all
rights of any party to a deficiency judgment against Borrower, and, as a
consequence, will destroy all rights which Indemnitor would otherwise have
(including, without limitation, the right of subrogation, the right of
reimbursement, and the right of contribution) to proceed against Borrower and to
recover any such amount, and that Indemnitee could be otherwise estopped from
pursuing Indemnitor for a deficiency judgment after a non-judicial foreclosure
sale on the theory that a guarantor should be exonerated if a lender elects a
remedy that eliminates the guarantor’s subrogation, reimbursement or
contribution rights.

 

(h)       Indemnitor hereby also waives its right, under Sections 2845 or 2850
of the California Civil Code, or otherwise, to require Indemnitee to institute
suit against, or to exhaust any rights and remedies which Indemnitee has or may
have against, Indemnitor or any third party, or against any collateral for the
obligations provided by Borrower or any third party. In this regard, Indemnitor
agrees that it is bound to the payment of all obligations, whether now existing
or hereafter accruing as fully as if such obligations were directly owing to
Indemnitee by Indemnitor. Indemnitor further waives any defense arising by
reason of any disability or other defense (other than the defense that the
obligations are not due and owing or that the obligations shall have been fully
and finally performed and indefeasibly paid) of Indemnitor or by reason of the
cessation from any cause whatsoever of the liability of Indemnitor in respect
thereof.

 

(i)       Indemnitor hereby also waives (i) any rights to assert against
Indemnitee any defense (legal or equitable), set off, counterclaim, or claim
which Indemnitor may now or at any time hereafter have against Indemnitor or any
other party liable to Indemnitee; (ii) any defense, set off, counterclaim, or
claim, of any kind or nature, arising directly or indirectly from the present or
future lack of perfection, sufficiency, validity, or enforceability of the
obligations or any security therefor; (iii) any defense Indemnitor has to
performance hereunder, and any right Indemnitor has to be exonerated, provided
by Sections 2819, 2822 or 2825 of the California Civil Code, or otherwise,
arising by reason of: any claim or defense based upon an election of remedies by
Indemnitee; the impairment or suspension of Indemnitee’s rights or remedies
against Indemnitor; the alteration by Indemnitee of its obligations; any
discharge of Indemnitor’s obligations to Indemnitee by operation of law as a
result of Indemnitee’s intervention or omission; or the acceptance by Indemnitee
of anything in partial satisfaction of its obligations; (iv) the benefit of any
statute of limitations affecting Indemnitor’s liability hereunder or the
enforcement thereof, and any act which shall defer or delay the operation of
such statute of limitations applicable to Indemnitor’s liability hereunder.

 

(j)       To the fullest extent permitted by law, Indemnitor hereby expressly
waives all rights and benefits under Section 2809 of the California Civil Code
purporting to reduce a guarantor’s obligations in proportion to the principal
obligation.

 

 -22-

Mezzanine A Environmental Indemnity Agreement

 

 

(k)       Indemnitor acknowledges that it has been made aware of the provisions
of California Civil Code Section 2856, has read and understands the provisions
of that statute, has had the opportunity to seek the advice of its counsel as to
the scope, purpose and effect of that statute, and based thereon, and without
limiting the foregoing waivers, Indemnitor agrees to waive all suretyship rights
and defenses described in California Civil Code Section 2856(a).

 

(l)       Without limiting any other waivers herein, Indemnitor hereby gives the
following waivers with respect to California Civil Code Sections 2856(c) and
(d):

 

(m)       Indemnitor waives all rights and defenses that the Indemnitor may have
because the Loan is secured by real property. This means among other things: (A)
the creditor may collect from the Indemnitor without first foreclosing on any
real or personal property pledged by Borrower; (B) if the creditor forecloses on
any real property collateral pledged by Borrower: (1) the amount of the debt may
be reduced only by the price for which that collateral is sold at the
foreclosure sale, even if the collateral is worth more than the sale price; (2)
the creditor may collect from the Indemnitor even if the creditor, by
foreclosing on the real property collateral, has destroyed any right the
Indemnitor may have to collect from Borrower. This is an unconditional and
irrevocable waiver of any rights and defenses the Indemnitor may have because
the debtor’s debt is secured by real property. These rights and defenses
include, but are not limited to, any rights or defenses based on California Code
of Civil Procedure Sections 580a, 580b, 580d or 726, California Civil Code
Sections 2787 through 2855, 2899, 2953 and 3433, and any successor sections, or
similar laws in other states.

 

(n)       Indemnitor waives all rights and defenses arising out of an election
of remedies by the creditor, even though that election of remedies, such as
non-judicial foreclosure with respect to security for a guaranteed obligation,
has destroyed the Indemnitor’s rights of subrogation and reimbursement against
the principal by operation of California Code of Civil Procedure Section 580d or
otherwise.

 

(o)       Indemnitor covenants and agrees to promptly notify Indemnitee in
writing of the discovery of any occurrence or condition on any real property
adjoining or in the vicinity of the Property that would cause the Property or
any part thereof to be designated as “hazardous waste property” or “border zone
property” pursuant to former Article 11 of the California Health and Safety Code
(Section 25220 et seq.) or by the California Department of Toxic Substances
Control (the “Department”) pursuant to the California Government Code or the
California Health and Safety Code.

 

(p)       Indemnitor represents and warrants that the Property has not been
designated as “hazardous waste property” or “border zone property” pursuant to
former Article 11 of the California Health and Safety Code (Section 25220 et
seq.), the Property is not recognized as “hazardous waste property” or “border
zone property” by the Department pursuant to Section 65962.5 of the California
Government Code, and no representative from the Department has entered or
inspected the Property pursuant to Section 25185.5 of the California Health and
Safety Code.

 

 -23-

Mezzanine A Environmental Indemnity Agreement

 

 

30.        Other State Specific Provisions.

 

(a)       With respect to the foregoing provisions contained in this Agreement,
the following shall apply with respect to the State of Connecticut:

 

(i)       INDEMNITOR HEREBY ACKNOWLEDGES THAT THE TRANSACTION OF WHICH THIS
AGREEMENT IS A PART IS A COMMERCIAL TRANSACTION, AND HEREBY WAIVES ITS RIGHT TO
NOTICE AND HEARING UNDER CHAPTER 903a OF THE CONNECTICUT GENERAL STATUTES, OR AS
OTHERWISE ALLOWED BY ANY STATE OR FEDERAL LAW WITH RESPECT TO ANY PREJUDGMENT
REMEDY WHICH THE INDEMNITEE OR ITS SUCCESSORS OR ASSIGNS MAY DESIRE TO USE.

 

(b)       With respect to the foregoing provisions contained in this Agreement,
the following shall apply with respect to the Commonwealth of Pennsylvania:

 

(i)       For purposes of any of the Properties in the Commonwealth of
Pennsylvania, the term “Environmental Law” shall also include, without
limitation, the Pennsylvania Hazardous Sites Cleanup Act, 35 P.S. 6020.101 et
seq.; the Pennsylvania Solid Waste Management Act, 35 P.S. 6018.101 et seq.; the
Pennsylvania Clean Streams Law, 35 P.S. 691.1 et seq.; the Pennsylvania Storage
Tank and Spill Prevention Act, 35 P.S. 6021.101 et seq.; the Pennsylvania Sewage
Facilities Act, 35 P.S. 750.1 et seq.; and the Pennsylvania Dam Safety and
Encroachments Act, 32 P.S. 693.1 et seq.; all as amended, and all opinions,
orders, judgments, rules, regulations,  and directives issued or promulgated
pursuant to or in connection with any of the foregoing by the Pennsylvania
Department of Environmental Protection or any other governmental authority or
agency, court or entity having jurisdiction.

 

(c)       With respect to the foregoing provisions contained in this Agreement,
the following shall apply with respect to the State of Texas:

 

(i)       For purposes of any of the Properties in the State of Texas, the term
“Environmental Law” shall include and any corresponding state laws or ordinances
including but not limited to the Texas Water Code § 26.001 et seq.; Texas Health
& Safety Code § 361.001 et seq.; and Texas Solid Waste Disposal Act, Tex. Rev.
Civ. Stat. Ann. art. 4477-7.

 

(d)       With respect to the foregoing provisions contained in this Agreement,
the following shall apply with respect to the State of New Mexico:

 

(i)       To the extent, if at all, NMSA 1978 §56-7-1 is applicable to any
indemnification provisions in this Agreement, any agreement to indemnify any
indemnitee in this Agreement is limited by the provisions of such statute.

 

(e)       With respect to the foregoing provisions contained in this Agreement,
the following shall apply with respect to the State of Michigan:

 

(i)       For purposes of any of the Properties in the State of Michigan, the
term “Environmental Law” shall include the Michigan Natural Resources and
Environmental Protection Act, MCL 324.101 et seq.

 

 -24-

Mezzanine A Environmental Indemnity Agreement

 

 

31.       Unsecured Obligations.  Indemnitors hereby acknowledge that
Indemnitee’s appraisal of the Collateral is such that Indemnitee is not willing
to accept the consequences of the inclusion of Indemnitors’ indemnity set forth
herein among the obligations secured by the Pledge Agreement and the other Loan
Documents and that Indemnitee would not enter into the Loan Agreement but for
the unsecured personal liability undertaken by Indemnitors herein.  Indemnitors
further hereby acknowledge that even though the representations, warranties,
covenants or agreements of Indemnitors contained herein may be identical or
substantially similar to representations, warranties, covenants or agreements of
Indemnitors set forth in the Loan Agreement and/or the Pledge Agreement and
secured thereby, the obligations of Indemnitors under this Agreement are not
secured by the lien of the Pledge Agreement or the security interests or other
collateral described in the Pledge Agreement or the other Loan Documents, it
being the intent of Indemnitee to create separate obligations of Indemnitors
hereunder which can be enforced against Indemnitors without regard to the
existence of the Pledge Agreement, the Loan Agreement or the other Loan
Documents or the liens or security interests created therein.

 

[NO FURTHER TEXT ON THIS PAGE]

 

 -25-

Mezzanine A Environmental Indemnity Agreement

 

 

IN WITNESS WHEREOF, this Agreement has been executed by Indemnitors and is
effective as of the day and year first above written.

 

  INDEMNITORS:         HIT PORTFOLIO I MEZZ B, LLC, a Delaware limited liability
company           By: HIT PORTFOLIO I MEZZ B, LLC, a Delaware limited liability
company, its general partner             By: /s/ Paul C. Hughes     Name: Paul
C. Hughes     Title: General Counsel and Secretary

 

[SIGNATURES CONTINUE ON NEXT PAGE]

 

 -1-

Mezzanine A Environmental Indemnity Agreement

 

 

 
  HOSPITALITY INVESTORS TRUST OPERATING PARTNERSHIP, L.P., a Delaware limited
partnership             By: /s/ Paul C. Hughes     Name: Paul C. Hughes    
Title: General Counsel and Secretary           HOSPITALITY INVESTORS TRUST,
INC., a Maryland corporation           By: /s/ Paul C. Hughes     Name: Paul C.
Hughes     Title: General Counsel and Secretary

 

 -2-

Mezzanine A Environmental Indemnity Agreement

 